DETAILED ACTION
This office action is in response to after final amendments to application 16/230,145, filed on 03/10/2021.
Claims 1-9 and 11-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 03/10/2021, have been entered.
Regarding rejection of claim 10 under 35 U.S.C. 103, the rejection is withdrawn due to amendment. Examiner notes the previous Office Action of 01/11/2021 did not attend to the previously amended limitation of claim 10, and a new Final Office Action is issued as a result.
Regarding rejections of claims 1-9 and 11-20 under 35 U.S.C. 103, the rejections have been updated based on Applicant’s amendments. The claims remain rejected under the same combination of references previously relied upon, with additional citations added to address the limitations now presented in claims 1, 11, and 16.

Response to Arguments
	Applicant’s arguments, filed 03/10/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Examiner agrees with Applicant’s assertion that the limitation of claim 10 as presented in the claim set of 11/05/2020 were not fully rejected. The limitations were then incorporated into independent claims 1, 11, and 16 in the claims presented on 03/10/2021. The limitations are rejected as outlined below, and this Office Action is therefore a Final Office Action.

Summary: Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 based on the above responses to arguments and below rejections.

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:
Regarding claims 1, 11, and 16, the claims recite “wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event”. This should read “wherein the bi-modality event is [[an]] a High Occupancy Vehicle (HOV) lane event”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190310100), hereinafter Yang, in view of Fowe et al. (US 20170032667), hereinafter Fowe.

Regarding claim 1, Yang teaches a method comprising:
determining a line that is parallel to a road segment and divides the road segment along a longitudinal axis (see at least Yang Fig. 5A; P. [0098]: “In the example diagram 500a, the lanes 504a and 504b may represent HOV lanes and may therefore be classified as static lanes using the navigation application 112 described herein.  Further, as illustrated, the traffic level of the two HOV lanes 504a and 504b is similar, so they may be grouped into a first lane group.” *Examiner interprets lanes separated by lane markings as illustrated in, .e.g., Fig. 5A are exemplary of determining at least one line that is parallel to a road segment and divides the segment along a longitudinal axis.);
determining a spatial distribution of probe data collected from the road segment with respect to the line (see at least Yang P. [0060]: “In some instances, the navigation application 112 may use geometry data, traffic information, vehicle location and telemetry data, etc., to dynamically identify lanes on roads in the map.”; P. [0061]: “At 304, the navigation application 112 may determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on plurality of roadway lanes.”);
clustering the probe data into a first cluster and a second cluster based on speed (see at least Yang P. [0061]: ” At 304, the navigation application 112 may determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on plurality of roadway lanes.  For instance, the navigation application 112 may determine lane groups based on road geometries, historical lane-level average speed or real-time lane level average speed of vehicles on a road “); and
wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event indicating that an HOV lane of the road segment can provide for faster travel than a non-HOV lane of the road segment.
In the same field of endeavor, Fowe teaches outputting a bi-modality event occurring on the road segment based on determining that a speed differential between the first cluster and the second cluster is above a threshold value (see at least Fowe P. [0033]: “In one embodiment, the system 100 includes a mathematical model and use of a Viterbi algorithm in deciphering a multi-modal traffic distribution across a road/travel segment or strand.  As noted previously, in one embodiment, multi-modal with respect to speed refers, for instance, to an observation that there are more than one clusters of speed states/profiles on the links of a travel segment.”; P. [0034]: “For example, in a case where the multi-modality is a bi-modality, some GPS probes suggest higher speed (HS) while some others suggest lower speed (LS).”; P. [0049]: “In an example use case when there really is congestion, the Viterbi path output would contain a sequence of low speeds for the travel segment (e.g., on the link with the traffic light as well as the downstream and/or upstream links).  In one embodiment, observations or probe data from the downstream and/or upstream links can be used to validate the congestion.  The system 100 (e.g., a traffic processing engine) can then use the validation as a hint or parameter for weighting of the probe data to classify traffic conditions or other hidden states of the travel segment.”),
wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event indicating that an HOV lane of the road segment can provide for faster travel than a non-HOV lane of the road segment (see at least Fowe P. [0036]: “FIG. 3A depicts an example of twenty different speed measurements taken over a five minute period at a specific link.  The speed measurements have been rearranged in ascending order to better represent the different speed clusters.  As shown, there are three separate clusters 352, 354, and 356, located around 10, 34, and 55 respectively. … The clusters may suggest a single form of travel, but different lane types such as by car, by car in a high occupancy lane, and an off ramp lane.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Yang with the bi-modality output based on speed differential of Fowe in order to improve classification of traffic congestion and avoid false or missed congestion reports (Fowe P. [0031]).

	Regarding claim 2, Yang teaches the method of claim 1.
	Yang further teaches wherein the first lane is a high-occupancy-vehicle lane (see at least Yang P. [0098]: “In the example diagram 500a, the lanes 504a and 504b may represent HOV lanes and may therefore be classified as static lanes using the navigation application 112 described herein.”) and the second lane is a non-high-occupancy-vehicle lane (see at least Yang Fig. 5A; P. [0100]: “The lanes 504c, 504d, and 504e also have similar levels of traffic, so the navigation system 112 may group them into a third lane group for the purposes of the methods described herein.”), the method further comprising:
publishing the bi-modality event as a high-occupancy-vehicle traffic event of the road segment (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner notes Applicant’s specification P. [0053] defines a “high-occupancy-vehicle traffic event” as simply HOV traffic speeds.; P. [0058]: “In some implementations, the user interface module 210 receives instructions from the route optimization engine 202 to generate a user interface for displaying information regarding calculated routes, travel times, estimated times of arrival, etc. …  In another example, the information also includes traffic delay information and road closure information associated with the route or some of the lanes in the route.  In some implementations, the user interface module 210 transmits the user interface data including the useful information to a client device 110 or a mobile computing system 108, causing the client device 110 or the mobile computing system 108 to display the user interface including useful information to the user.”).
 
Regarding claim 3, Yang teaches the method of claim 2.
Yang further teaches wherein the road segment is selected based on a road topology indicating that the high-occupancy-vehicle traffic event can be published for the road segment (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner interprets that the determination of an HOV lane based on geometry inherently indicates that an HOV traffic event can be published for the road segment.).

Regarding claim 4, Yang teaches the method of claim 1.
Yang does not explicitly teach further comprising:
classifying the first cluster, the second cluster, or a combination thereof as either a high-speed cluster or a low-speed cluster (see at least Fowe P. [0033]: “In one embodiment, the system 100 includes a mathematical model and use of a Viterbi algorithm in deciphering a multi-modal traffic distribution across a road/travel segment or strand.  As noted previously, in one embodiment, multi-modal with respect to speed refers, for instance, to an observation that there are more than one clusters of speed states/profiles on the links of a travel segment.”; P. [0034]: “For example, in a case where the multi-modality is a bi-modality, some GPS probes suggest higher speed (HS) while some others suggest lower speed (LS).”); and
rejecting the bi-modality event based on determining that a cluster of speed of the low-speed cluster is faster than a free-flow speed threshold (see at least Fowe P. [0036]: “In one embodiment, the system 100 also is a generic framework to accomplish speed-inference on any travel segment by classifying traffic states on a travel segment to different categories.  By of example and not limitation, such different categories can include: Free-Flow, Less-than Free-Flow, Slight Congestion, Heavy Congestion, etc.”; P. [0076]: “The modality detection module 205 then applies a process to perform biased outlier rejection.”; P. [0077]: “In one embodiment, the modality detection module 205 iterates the calculation of each subsequent bucket until at least two criteria are met.  As shown, these criteria include whether the number of items in the first bucket is greater than a threshold value (e.g., 3), and whether the BiM is above a threshold value (e.g., 0.4). … The threshold value for the BiM determines whether there is sufficient separation in the mean values of the first bucket and the remaining set V to indicate multi-modality (e.g., bi-modality in this case).”; P. [0078]: “If there is no bi-modality (e.g., the LS cluster is null or below a threshold value), the LS speed is returned as Null and the HS speed would be equivalent to the mean of the entire distribution.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Yang with the bi-modality classification based on speed differential of Fowe in order to improve classification of traffic congestion and avoid false or missed congestion reports (Fowe P. [0031]).

Regarding claim 5, Yang teaches the method of claim 1.
Yang further teaches further comprising:
determining that the high-speed cluster is not a High Occupancy Vehicle (HOV) lane based on the spatial distribution (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner interprets a determination of whether or not a lane group is an HOV lane based on average traffic speed and road geometry to be exemplary of the claimed limitation.).
Yang does not explicitly teach classifying the first cluster, the second cluster, or a combination thereof as either a high-speed cluster or a low-speed cluster; and rejecting the bi-modality event.
(see at least Fowe P. [0033]: “In one embodiment, the system 100 includes a mathematical model and use of a Viterbi algorithm in deciphering a multi-modal traffic distribution across a road/travel segment or strand.  As noted previously, in one embodiment, multi-modal with respect to speed refers, for instance, to an observation that there are more than one clusters of speed states/profiles on the links of a travel segment.”; P. [0034]: “For example, in a case where the multi-modality is a bi-modality, some GPS probes suggest higher speed (HS) while some others suggest lower speed (LS).”); and
rejecting the bi-modality event (see at least Fowe P. [0076]: “The modality detection module 205 then applies a process to perform biased outlier rejection.”; P. [0077]: “In one embodiment, the modality detection module 205 iterates the calculation of each subsequent bucket until at least two criteria are met.  As shown, these criteria include whether the number of items in the first bucket is greater than a threshold value (e.g., 3), and whether the BiM is above a threshold value (e.g., 0.4). … The threshold value for the BiM determines whether there is sufficient separation in the mean values of the first bucket and the remaining set V to indicate multi-modality (e.g., bi-modality in this case).”; P. [0078]: “If there is no bi-modality (e.g., the LS cluster is null or below a threshold value), the LS speed is returned as Null and the HS speed would be equivalent to the mean of the entire distribution.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Yang including high occupancy vehicle lane determination with the bi-modality classification and event rejection based on speed differential of Fowe in order to improve classification of traffic congestion and avoid false or missed congestion reports (Fowe P. [0031]).

Regarding claim 6, Yang teaches the method of claim 2.
Yang further teaches creating a dynamic road segment to aggregate the roadway with one or more downstream road segments based on a distance threshold (see at least Yang P. [0024]: “Further, it should be noted that implementations of the technologies described herein may extend to both freeway and arterial roadways and are scalable to large roadway networks and routes with a significant number of roads and turns.  For instance, implementations of the technology may capture distinct vehicle behaviors at restricted freeway sections, such as lane-drop bottlenecks, merging lanes, diverging lanes, and weaving sections.”; P. [0041]: “In some implementations, the roadway geometry data 138 may include, for example, data representing the shape, width, length, etc., of roads.  For example, the roadway geometry data 138 may include whether and how roads or lanes merge, diverge, meet in an intersection, or curve, etc.”; P. [0060]: “In some instances, the navigation application 112 may use geometry data, traffic information, vehicle location and telemetry data, etc., to dynamically identify lanes on roads in the map.”).	

Regarding claim 11, Yang teaches an apparatus comprising:
at least one processor (see at least Yang P. [0034]: “The client device 110 is a computing device that includes a memory and a processor”); and
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (see at least Yang P. [0034]: “The client device 110 is a computing device that includes a memory and a processor”; P. [0112]: “This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer.”), cause the apparatus to perform at least the following,
(see at least Yang Fig. 5A; P. [0098]: “In the example diagram 500a, the lanes 504a and 504b may represent HOV lanes and may therefore be classified as static lanes using the navigation application 112 described herein.  Further, as illustrated, the traffic level of the two HOV lanes 504a and 504b is similar, so they may be grouped into a first lane group.” *Examiner interprets lanes separated by lane markings as illustrated in, .e.g., Fig. 5A are exemplary of determining at least one line that is parallel to a road segment and divides the segment along a longitudinal axis.);
determine a spatial distribution of probe data collected from the road segment with respect to the line (see at least Yang P. [0060]: “In some instances, the navigation application 112 may use geometry data, traffic information, vehicle location and telemetry data, etc., to dynamically identify lanes on roads in the map.”; P. [0061]: “At 304, the navigation application 112 may determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on plurality of roadway lanes.”);
cluster the probe data into a first cluster and a second cluster based on speed (see at least Yang P. [0061]: ” At 304, the navigation application 112 may determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on plurality of roadway lanes.  For instance, the navigation application 112 may determine lane groups based on road geometries, historical lane-level average speed or real-time lane level average speed of vehicles on a road “).
Yang does not explicitly teach outputting a bi-modality event occurring on the road segment based on determining that a speed differential between the first cluster and the second cluster is above a threshold value wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event indicating that an HOV lane of the road segment can provide for faster travel than a non-HOV lane of the road segment.
 (see at least Fowe P. [0033]: “In one embodiment, the system 100 includes a mathematical model and use of a Viterbi algorithm in deciphering a multi-modal traffic distribution across a road/travel segment or strand.  As noted previously, in one embodiment, multi-modal with respect to speed refers, for instance, to an observation that there are more than one clusters of speed states/profiles on the links of a travel segment.”; P. [0034]: “For example, in a case where the multi-modality is a bi-modality, some GPS probes suggest higher speed (HS) while some others suggest lower speed (LS).”; P. [0049]: “In an example use case when there really is congestion, the Viterbi path output would contain a sequence of low speeds for the travel segment (e.g., on the link with the traffic light as well as the downstream and/or upstream links).  In one embodiment, observations or probe data from the downstream and/or upstream links can be used to validate the congestion.  The system 100 (e.g., a traffic processing engine) can then use the validation as a hint or parameter for weighting of the probe data to classify traffic conditions or other hidden states of the travel segment.”),
wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event indicating that an HOV lane of the road segment can provide for faster travel than a non-HOV lane of the road segment (see at least Fowe P. [0036]: “FIG. 3A depicts an example of twenty different speed measurements taken over a five minute period at a specific link.  The speed measurements have been rearranged in ascending order to better represent the different speed clusters.  As shown, there are three separate clusters 352, 354, and 356, located around 10, 34, and 55 respectively. … The clusters may suggest a single form of travel, but different lane types such as by car, by car in a high occupancy lane, and an off ramp lane.”).
(Fowe P. [0031]).

Regarding claim 12, Yang teaches the apparatus of claim 11.
Yang further teaches wherein the first lane is a high-occupancy-vehicle lane (see at least Yang P. [0098]: “In the example diagram 500a, the lanes 504a and 504b may represent HOV lanes and may therefore be classified as static lanes using the navigation application 112 described herein.”) and the second lane is a non-high-occupancy-vehicle lane (see at least Yang Fig. 5A; P. [0100]: “The lanes 504c, 504d, and 504e also have similar levels of traffic, so the navigation system 112 may group them into a third lane group for the purposes of the methods described herein.”), and wherein the apparatus is further caused to:
publish the bi-modality event as a high-occupancy-vehicle traffic event of the road segment (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner notes Applicant’s specification P. [0053] defines a “high-occupancy-vehicle traffic event” as simply HOV traffic speeds.; P. [0058]: “In some implementations, the user interface module 210 receives instructions from the route optimization engine 202 to generate a user interface for displaying information regarding calculated routes, travel times, estimated times of arrival, etc. …  In another example, the information also includes traffic delay information and road closure information associated with the route or some of the lanes in the route.  In some implementations, the user interface module 210 transmits the user interface data including the useful information to a client device 110 or a mobile computing system 108, causing the client device 110 or the mobile computing system 108 to display the user interface including useful information to the user.”).

Regarding claim 13, Yang teaches the apparatus of claim 12.
Yang further teaches wherein the road segment is selected based on a road topology indicating that the high-occupancy-vehicle traffic event can be published for the road segment (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner interprets that the determination of an HOV lane based on geometry inherently indicates that an HOV traffic event can be published for the road segment.).

Regarding claim 14, Yang teaches the apparatus of claim 11.
Yang further teaches wherein the apparatus is further caused to:
create a dynamic road segment to aggregate the roadway with one or more downstream road segments based on a distance threshold (see at least Yang P. [0024]: “Further, it should be noted that implementations of the technologies described herein may extend to both freeway and arterial roadways and are scalable to large roadway networks and routes with a significant number of roads and turns.  For instance, implementations of the technology may capture distinct vehicle behaviors at restricted freeway sections, such as lane-drop bottlenecks, merging lanes, diverging lanes, and weaving sections.”; P. [0041]: “In some implementations, the roadway geometry data 138 may include, for example, data representing the shape, width, length, etc., of roads.  For example, the roadway geometry data 138 may include whether and how roads or lanes merge, diverge, meet in an intersection, or curve, etc.”; P. [0060]: “In some instances, the navigation application 112 may use geometry data, traffic information, vehicle location and telemetry data, etc., to dynamically identify lanes on roads in the map.”).

Regarding claim 16, Yang teaches a non-transitory computer readable storage medium including one or more sequences of one or more instructions which, when executed by one or more processors (see at least Yang P. [0112]: “This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer.  Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, flash memories including USB keys with non-volatile memory or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”), cause an apparatus to at least perform:
determining a line that is parallel to a road segment and divides the road segment along a longitudinal axis (see at least Yang Fig. 5A; P. [0098]: “In the example diagram 500a, the lanes 504a and 504b may represent HOV lanes and may therefore be classified as static lanes using the navigation application 112 described herein.  Further, as illustrated, the traffic level of the two HOV lanes 504a and 504b is similar, so they may be grouped into a first lane group.” *Examiner interprets lanes separated by lane markings as illustrated in, .e.g., Fig. 5A are exemplary of determining at least one line that is parallel to a road segment and divides the segment along a longitudinal axis.);
determining a spatial distribution of probe data collected from the road segment with respect to the line (see at least Yang P. [0060]: “In some instances, the navigation application 112 may use geometry data, traffic information, vehicle location and telemetry data, etc., to dynamically identify lanes on roads in the map.”; P. [0061]: “At 304, the navigation application 112 may determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on plurality of roadway lanes.”);
clustering the probe data into a first cluster and a second cluster based on speed (see at least Yang P. [0061]: ” At 304, the navigation application 112 may determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on plurality of roadway lanes.  For instance, the navigation application 112 may determine lane groups based on road geometries, historical lane-level average speed or real-time lane level average speed of vehicles on a road “).
Yang does not explicitly teach outputting a bi-modality event occurring on the road segment based on determining that a speed differential between the first cluster and the second cluster is above a threshold value, wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event indicating that an HOV lane of the road segment can provide for faster travel than a non-HOV lane of the road segment.
In the same field of endeavor, Fowe teaches outputting a bi-modality event occurring on the road segment based on determining that a speed differential between the first cluster and the second cluster is above a threshold value (see at least Fowe P. [0033]: “In one embodiment, the system 100 includes a mathematical model and use of a Viterbi algorithm in deciphering a multi-modal traffic distribution across a road/travel segment or strand.  As noted previously, in one embodiment, multi-modal with respect to speed refers, for instance, to an observation that there are more than one clusters of speed states/profiles on the links of a travel segment.”; P. [0034]: “For example, in a case where the multi-modality is a bi-modality, some GPS probes suggest higher speed (HS) while some others suggest lower speed (LS).”; P. [0049]: “In an example use case when there really is congestion, the Viterbi path output would contain a sequence of low speeds for the travel segment (e.g., on the link with the traffic light as well as the downstream and/or upstream links).  In one embodiment, observations or probe data from the downstream and/or upstream links can be used to validate the congestion.  The system 100 (e.g., a traffic processing engine) can then use the validation as a hint or parameter for weighting of the probe data to classify traffic conditions or other hidden states of the travel segment.”),
wherein the bi-modality event is an High Occupancy Vehicle (HOV) lane event indicating that an HOV lane of the road segment can provide for faster travel than a non-HOV lane of the road segment (see at least Fowe P. [0036]: “FIG. 3A depicts an example of twenty different speed measurements taken over a five minute period at a specific link.  The speed measurements have been rearranged in ascending order to better represent the different speed clusters.  As shown, there are three separate clusters 352, 354, and 356, located around 10, 34, and 55 respectively. … The clusters may suggest a single form of travel, but different lane types such as by car, by car in a high occupancy lane, and an off ramp lane.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Yang with the bi-modality output based on speed differential of Fowe in order to improve classification of traffic congestion and avoid false or missed congestion reports (Fowe P. [0031]).

Regarding claim 17, Yang teaches the medium of claim 16.
Yang further teaches wherein the first lane is a high-occupancy-vehicle lane (see at least Yang P. [0098]: “In the example diagram 500a, the lanes 504a and 504b may represent HOV lanes and may therefore be classified as static lanes using the navigation application 112 described herein.”) and the second lane is a non-high-occupancy-vehicle lane (see at least Yang Fig. 5A; P. [0100]: “The lanes 504c, 504d, and 504e also have similar levels of traffic, so the navigation system 112 may group them into a third lane group for the purposes of the methods described herein.”), and wherein the apparatus is further caused to perform:
publishing the bi-modality event as a high-occupancy-vehicle traffic event of the road segment (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner notes Applicant’s specification P. [0053] defines a “high-occupancy-vehicle traffic event” as simply HOV traffic speeds.; P. [0058]: “In some implementations, the user interface module 210 receives instructions from the route optimization engine 202 to generate a user interface for displaying information regarding calculated routes, travel times, estimated times of arrival, etc. …  In another example, the information also includes traffic delay information and road closure information associated with the route or some of the lanes in the route.  In some implementations, the user interface module 210 transmits the user interface data including the useful information to a client device 110 or a mobile computing system 108, causing the client device 110 or the mobile computing system 108 to display the user interface including useful information to the user.”).

Regarding claim 18, Yang teaches the medium of claim 17.
Yang further teaches wherein the road segment is selected based on a road topology indicating that the high-occupancy-vehicle traffic event can be published for the road segment (see at least Yang P. [0075]: “In some implementations, static lane groups may be defined as the lane groups with instantaneous differences of traffic states on roads.  Static lanes may be determined by road geometries and network structures.  For example, in instances where the road includes a freeway, the static lanes may be high-occupancy vehicle (HOV), high-occupancy toll (HOT), general-purpose lanes, truck lanes, or other lanes that consistently have different traffic or travel times than ordinary lanes.  In some instances, static lanes may be separated by different types of vehicles, and traffic conditions on these lanes may be different than ordinary lanes. … For instance, the lane group identifier 204 may identify static lanes because their average speed, volumes, queue lengths are may be different from other lanes on the same or similar roads.” *Examiner interprets that the determination of an HOV lane based on geometry inherently indicates that an HOV traffic event can be published for the road segment.).

Regarding claim 19, Yang teaches the medium of claim 17.
Yang further teaches wherein the apparatus is caused to further perform:
creating a dynamic road segment to aggregate the roadway with one or more downstream road segments based on a distance threshold (see at least Yang P. [0024]: “Further, it should be noted that implementations of the technologies described herein may extend to both freeway and arterial roadways and are scalable to large roadway networks and routes with a significant number of roads and turns.  For instance, implementations of the technology may capture distinct vehicle behaviors at restricted freeway sections, such as lane-drop bottlenecks, merging lanes, diverging lanes, and weaving sections.”; P. [0041]: “In some implementations, the roadway geometry data 138 may include, for example, data representing the shape, width, length, etc., of roads.  For example, the roadway geometry data 138 may include whether and how roads or lanes merge, diverge, meet in an intersection, or curve, etc.”; P. [0060]: “In some instances, the navigation application 112 may use geometry data, traffic information, vehicle location and telemetry data, etc., to dynamically identify lanes on roads in the map.”).

Claims 7-9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190310100), hereinafter Yang, in view of Fowe et al. (US 20170032667), hereinafter Fowe , and Grush et al. (US 20180122154), hereinafter Grush.

Regarding claim 7, Yang teaches the method of claim 1.

	In the same field of endeavor, Grush teaches determining a first distance of a first plurality of probes of the first cluster from the line, a second distance of a second plurality of probes of the second cluster from the line, or a combination thereof, wherein the spatial distribution is based on the first distance, the second distance, or a combination thereof (see at least Grush P. [0028]: “According to a first aspect of the invention, a method is provided for identifying whether a vehicle has entered, departed or stayed in a target lane as opposed to an adjacent non-target lane of a segmented roadway, each lane having a width (W), and each lane having a predetermined centerline, which is a series of geographic positions.  Signals are received from at least one signal source at a receiver within, attached to or integrated into the vehicle marking the geographic position of the vehicle at a sampling rate in a detailed travel path.  At each sampled point in the travel path, the standard perpendicular distance is compared between: [0029] the vehicle and the target lane centerline (d1); and [0030] the vehicle and the non-target lane centerline (d2); It is assessed that the vehicle is in the target lane if the distance d1 is less than the distance d2, and otherwise, it is assessed that the vehicle is in the non-target lane.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using perpendicular distance from a lane or roadway centerline as taught by Grush in order to determine vehicle position on the roadway in the method of Yang which uses vehicle position and telemetry information in order to determine a vehicle grouping distribution with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 8, Yang teaches the method of claim 7.
The combination of Yang and Fowe does not explicitly teach wherein the first distance, the second distance, or a combination is a closest perpendicular distance to the line.
In the same field of endeavor, Grush teaches wherein the first distance, the second distance, or a combination is a closest perpendicular distance to the line (see at least Grush P. [0028]: “According to a first aspect of the invention, a method is provided for identifying whether a vehicle has entered, departed or stayed in a target lane as opposed to an adjacent non-target lane of a segmented roadway, each lane having a width (W), and each lane having a predetermined centerline, which is a series of geographic positions.  Signals are received from at least one signal source at a receiver within, attached to or integrated into the vehicle marking the geographic position of the vehicle at a sampling rate in a detailed travel path.  At each sampled point in the travel path, the standard perpendicular distance is compared between: [0029] the vehicle and the target lane centerline (d1); and [0030] the vehicle and the non-target lane centerline (d2)”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using perpendicular distance from a lane or roadway centerline as taught by Grush in order to determine vehicle position on the roadway in the method of Yang which uses vehicle position and telemetry information in order to determine a distribution with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 9, Yang teaches the method of claim 7.

In the same field of endeavor, Grush teaches wherein the distances measured are mean distances (see at least Grush P. [0088]: “Vehicle runs along the edge of the adjacent lane for many seconds averaging 20 cm in excess of 0.5 W. Only after 75 seconds does the vehicle exceed t, however since n=20, the vehicle is still determined to be in the target lane.  Alternatively, if the vehicle measured an average of 1 m over, it would exceed t in less than 15 secs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle spatial determination of Yang with the mean vehicle position determination of Grush in order to filter out long, small-distance excursions, short, modest-distance excursions and very short-lived outliers in order to more accurately determine the positions of probe data (Grush P. [0089]).

Regarding claim 15, Yang teaches the apparatus of claim 11.
	The combination of Yang and Fowe does not explicitly disclose wherein the apparatus is further caused to: determine a first distance of the first plurality probes from the line, a second distance of the second plurality of probes from the line, or a combination thereof, wherein the spatial distribution is based on the first distance, the second distance, or a combination thereof.
In the same field of endeavor, Grush teaches determining a first distance of a first plurality of probes of the first cluster from the line, a second distance of a second plurality of probes of the second cluster from the line, or a combination thereof, wherein the spatial distribution is based on the first distance, the second distance, or a combination thereof (see at least Grush P. [0028]: “According to a first aspect of the invention, a method is provided for identifying whether a vehicle has entered, departed or stayed in a target lane as opposed to an adjacent non-target lane of a segmented roadway, each lane having a width (W), and each lane having a predetermined centerline, which is a series of geographic positions.  Signals are received from at least one signal source at a receiver within, attached to or integrated into the vehicle marking the geographic position of the vehicle at a sampling rate in a detailed travel path.  At each sampled point in the travel path, the standard perpendicular distance is compared between: [0029] the vehicle and the target lane centerline (d1); and [0030] the vehicle and the non-target lane centerline (d2); It is assessed that the vehicle is in the target lane if the distance d1 is less than the distance d2, and otherwise, it is assessed that the vehicle is in the non-target lane.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using perpendicular distance from a lane or roadway centerline as taught by Grush in order to determine vehicle position on the roadway in the method of Yang which uses vehicle position and telemetry information in order to determine a vehicle grouping distribution with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Yang teaches the medium of claim 16.
	The combination of Yang and Fowe does not explicitly disclose wherein the apparatus is further caused to perform: determining a first distance of the first plurality probes from the line, a second distance of the second plurality of probes from the line, or a combination thereof, wherein the spatial distribution is based on the first distance, the second distance, or a combination thereof.
In the same field of endeavor, Grush teaches determining a first distance of a first plurality of probes of the first cluster from the line, a second distance of a second plurality of probes of the second cluster from the line, or a combination thereof, wherein the spatial distribution is based on the first (see at least Grush P. [0028]: “According to a first aspect of the invention, a method is provided for identifying whether a vehicle has entered, departed or stayed in a target lane as opposed to an adjacent non-target lane of a segmented roadway, each lane having a width (W), and each lane having a predetermined centerline, which is a series of geographic positions.  Signals are received from at least one signal source at a receiver within, attached to or integrated into the vehicle marking the geographic position of the vehicle at a sampling rate in a detailed travel path.  At each sampled point in the travel path, the standard perpendicular distance is compared between: [0029] the vehicle and the target lane centerline (d1); and [0030] the vehicle and the non-target lane centerline (d2); It is assessed that the vehicle is in the target lane if the distance d1 is less than the distance d2, and otherwise, it is assessed that the vehicle is in the non-target lane.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using perpendicular distance from a lane or roadway centerline as taught by Grush in order to determine vehicle position on the roadway in the method of Yang which uses vehicle position and telemetry information in order to determine a vehicle grouping distribution with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662